EXAMINER’S AMENDMENT
This Examiner’s Amendment was approved by telephone communications with the Applicant's Representative on 26 of April of 2022 (hereinafter “April Communication”).
The claims have been amended as follows: 
21.	(Previously Presented)  A method comprising:
receiving, at a server computer from a mobile communications device, a request message to unlock an account associated with a user for conducting two or more transactions on the account;
transmitting, by the server computer to the mobile communications device, a request for a passcode, a total number of transactions, and an unlock amount;
receiving, by the server computer from the mobile communications device, the passcode, the unlock amount, and the total number of transactions specified by the user;
verifying, by the server computer, the passcode based on account information associated with the user stored in a database communicatively coupled to the server computer; 
unlocking, by the server computer, the account for a limited period of time, for the unlock amount, and for the total number of transactions, to allow conducting transactions using the account within the limited period of time and for the total number of transactions using a personal identification number (PIN), wherein a total amount associated with the transactions is less than or equal to the unlock amount; 
receiving a plurality of first authorization request messages, corresponding to a respective plurality of first transactions, comprising a respective plurality of first transaction amounts;
determining, by a lock-unlock module in the server computer, that (a) a total of the first transaction amounts is less than the unlock amount and (b) that the limited period of time has not elapsed, based on a timer in the server computer;
transmitting the plurality of first authorization request messages, corresponding to the respective plurality of first transactions, to an issuer of the account for approval;
receiving a subsequent authorization request message comprising a subsequent transaction amount for a subsequent transaction;
determining, by the lock-unlock module in the server computer, that  a sum of the subsequent transaction amount and the total of the first transaction amounts exceeds the unlock amount; and
transmitting an authorization response message declining the subsequent transaction.

22.	(Previously Presented)  The method of claim 21, further comprising:
locking the account after the limited period of time expires.

23.	(Previously Presented)  The method of claim 21, further comprising:
sending a message to the issuer associated with the account to notify unlocking of the account.

24.	(Previously Presented)  The method of claim 21, further comprising:
transmitting, by the server computer, a notification message indicating that the account associated with the user is unlocked.

25.	(Previously Presented)  The method of claim 24, wherein the notification message comprises a current balance associated with the account.

26.	(Previously Presented)  The method of claim 21, wherein the transactions are conducted on the account using the mobile communications device.

27.	(Previously Presented)  The method of claim 21, wherein the transactions are conducted on the account using a payment card.

28.	(Previously Presented)  The method of claim 21, wherein the transactions are conducted on the account using a token.

29.	(Previously Presented)  The method of claim 21, wherein the method further comprises:
obtaining a current location of the mobile communications device;
generating a list of automated teller machines closest to the mobile communications device using the current location; and
providing the list of automated teller machines to the mobile communications device.

30.	(Previously Presented)  The method of claim 21, wherein receiving the passcode by the server computer is in response to transmitting the request for the passcode.

31.	(Previously Presented)  The method of claim 21, wherein receiving the plurality of first authorization request messages comprises receiving the plurality of first authorization request messages from one or more access devices, automated teller machines, client computers, and/or agent mobile devices.

32.	(Previously Presented)  The method of claim 21, wherein the first authorization request messages, of the plurality of first authorization request messages, further comprise the personal identification number (PIN).

33.	(Previously Presented)  A server computer comprising a processor, and a non-transitory computer readable medium, the computer readable medium coupled to the processor and including encoded instructions executable by the processor for implementing a method comprising:
receiving, at the server computer from a mobile communications device, a request message to unlock an account associated with a user for conducting  two or more transactions on the account;
transmitting, by the server computer to the mobile communications device, a request for a passcode, a total number of transactions, and an unlock amount;
receiving, by the server computer from the mobile communications device, the passcode, the unlock amount, and the total number of transactions specified by the user;
verifying, by the server computer, the passcode based on account information associated with the user stored in a database communicatively coupled to the server computer; 
unlocking, by the server computer, the account for a limited period of time, for the unlock amount, and for the total number of transactions, to allow conducting transactions using the account within the limited period of time and for the total number of transactions using a personal identification number (PIN), wherein a total amount associated with the transactions is less than or equal to the unlock amount; 
receiving a plurality of first authorization request messages, corresponding to a respective plurality of first transactions, comprising a respective plurality of first transaction amounts;
determining, by a lock-unlock module in the server computer, that (a) a total of the first transaction amounts is less than the unlock amount and (b) that the limited period of time has not elapsed, based on a timer in the server computer;
transmitting the plurality of first authorization request messages, corresponding to the respective plurality of first transactions, to an issuer of the account for approval;
receiving a subsequent authorization request message comprising a subsequent transaction amount for a subsequent transaction;
determining, by the lock-unlock module in the server computer, that  a sum of the subsequent transaction amount and the total of the first transaction amounts exceeds the unlock amount; and
transmitting an authorization response message declining the subsequent transaction.

34.	(Previously Presented)  The server computer of claim 33, wherein the request message further includes a selected transaction type, from two or more types of transactions, to unlock.

35.	(Previously Presented)  The server computer of claim 34, wherein the selected transaction type includes an automated teller machine transaction, and wherein the method further comprises:
obtaining a current location of the mobile communications device;
generating a list of automated teller machines closest to the mobile communications device using the current location; and
providing the list of automated teller machines to the mobile communications device.

36.	(Previously Presented)  The server computer of claim 33, the method further comprising locking the account after the limited period of time expires.

37.	(Currently Amended)  A method comprising:
transmitting, to a server computer by a mobile communications device, a request message to unlock an account associated with a user for conducting two or more transactions on the account 
receiving, at the server computer from the mobile communications device, the request message to unlock the account associated with the user for conducting the two or more transactions on the account;
transmitting, by the server computer to the mobile communications device, a request for a passcode, a total number of transactions, and an unlock amount specified by the user;
transmitting, to the server computer, the[[a]] passcode and the[[an]] unlock amount specified by the user
receiving, by the server computer from the mobile communications device, the passcode, the unlock amount, and the total number of transactions specified by the user;
verifying, by the server computer, the passcode based on account information associated with the user stored in a database communicatively coupled to the server computer; 
unlocking, by the server computer, the account for a limited period of time, for the unlock amount, and for the total number of transactions, to allow conducting transactions using the account within the limited period of time and for the total number of transactions using a personal identification number (PIN), wherein a total amount associated with the transactions is less than or equal to the unlock amount; 
receiving, by the mobile communications device from the server computer, a notification message at the mobile communications device indicating that the account associated with the user is unlocked; 
generating, by the mobile communications device, an output message comprising the notification message; and
presenting, by the mobile communications device, the output message;
receiving, by the server computer, a plurality of first authorization request messages, corresponding to a respective plurality of first transactions, comprising a respective plurality of first transaction amounts;
determining, by a lock-unlock module in the server computer, that (a) a total of the first transaction amounts is less than the unlock amount and (b) that the limited period of time has not elapsed, based on a timer in the server computer;
transmitting, by the server computer, the plurality of first authorization request messages, corresponding to the respective plurality of first transactions, to an issuer of the account for approval;
receiving, by the server computer, a subsequent authorization request message comprising a subsequent transaction amount for a subsequent transaction;
determining, by the lock-unlock module in the server computer, that a sum of the subsequent transaction amount and the total of the first transaction amounts exceeds the unlock amount; and
transmitting, by the server computer, an authorization response message declining the subsequent transaction.
38.	(Currently Amended)  The method of claim 37, wherein a payment menu is provided at the mobile communications device with options relating to the two or more transactions 
39.	(Previously Presented)  The method of claim 38, wherein the request message is generated in response to selecting an option on the payment menu.
40.	(Previously Presented)  The method of claim 38, wherein the request message is generated in response to providing the passcode.

REASONS FOR ALLOWANCE
Claims 21-40 are allowed.
The following is a list of the prior art of record and an examiner' s statement of reasons for allowance:
Ibasco (US 2012/0095911, hereinafter "Ibasco")
Shrivastav (US 2011/0078025, hereinafter "Shrivastav")
Linehan (US 6,327,578, hereinafter "Linehan")
Coulter (US 8,370,265, hereinafter "Coulter")
Kaplan (US 7,089,022, hereinafter "Kaplan")
Ibasco generally discloses the facilitation of secure Internet based mobile wallet financial transactions, including the change of state of an account (from a first state to a second state) and return to its original state on satisfaction of a prescribed condition. Ibasco further teaches the process is performed between a server computer (Financial Service Engine) and a mobile communication device (communication device for generating a transaction message.
Shrivastav generally discloses an authentication sever to authenticate real time a transaction associated with an electronic card performed by a user subscribed to an authentication service having a user subscription database on the authentication server is provided. The authentication server executes including obtaining a confirmation that the user is subscribed to the authentication service, generating a verification code real time triggered by the transaction associated with the electronic card, communicating the verification code to a mobile communication device associated with the user, processing a verification message based on the verification code and a mobile communication device information associated with the mobile communication device, and authenticating the transaction if the verification message and the mobile communication device information matches an information associated with the user subscription database. 
Linehan generally discloses doing business are disclosed for electronic commerce that includes the feature of a "thin" consumer's wallet by providing issuers with an active role in each payment. This is achieved by adding an issuer gateway and moving the credit/debit card authorization function from the merchant to the issuer. This enables an issuer to independently choose alternate authentication mechanisms without changing the acquirer gateway. It also results in a significant reduction in complexity, thereby improving the ease of implementation and overall performance.
Coulter generally discloses a transaction processing service that operates as an intermediary between acquirers of financial transaction requests and issuing institutions that process the financial transaction requests. The intermediary service enables a customer to selectively change the status of an account's associated with a payment instrument by activating or deactivating the account. The intermediary service may manage account status locally using a rules module. Alternatively, the issuing institution may manage account status, while the intermediary service provides an interface for customers. A customer communicates with the intermediary service to direct the service to change the account status. The intermediary service determines the account's issuing institution and provides an indication to the issuing institution of the current status of the account (or of the change in status). The intermediary service may provide the indication by transmitting a message to the issuing institution or by storing the account status information in its own database. The issuing institution may then request account status from the intermediary service whenever it needs the information, such as when it receives an authorization request.
Kaplan generally discloses a method for obtaining information related to services within a certain area using a mobile communication device includes downloading a menu of services based on a coarse determination of the position of the mobile communication device, where each service in the menu is associated with a telephone number. The associated telephone number is used to connect to a networked based server that stores information related to a plurality of services. Once the menu of services and associated telephone numbers is downloaded, a subscriber can select one of the services in order to obtain information related to the service using the associated number.
The references of Ibasco, Shrivastav, Linehan, Coulter and Kaplan disclose as previously discussed. The references, however, do not teach at least receiving, by the server computer from the mobile communications device, the passcode, the unlock amount, and the total number of transactions specified by the user; verifying, by the server computer, the passcode based on account information associated with the user stored in a database communicatively coupled to the server computer; unlocking, by the server computer, the account for a limited period of time, for the unlock amount, and for the total number of transactions, to allow conducting transactions using the account within the limited period of time and for the total number of transactions using a personal identification number (PIN), wherein a total amount associated with the transactions is less than or equal to the unlock amount; receiving a plurality of first authorization request messages, corresponding to a respective plurality of first transactions, comprising a respective plurality of first transaction amounts; determining, by a lock-unlock module in the server computer, that (a) a total of the first transaction amounts is less than the unlock amount and (b) that the limited period of time has not elapsed, based on a timer in the server computer. The combination of art can reasonably teach the general concepts recited in the claims, however they could not be combined to reasonably teach the unique solution of providing a locking system to protect a payment account in combination with a time limit to unlock and lock the account during a payment transaction. 
The claims of the instant application are not obvious over (list Reference Names) for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Ibasco, Shrivastav, Linehan, Coulter and Kaplan because the combination of art would teach away from the claimed technical solution.
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Foreign prior art and NPL search was conducted, however no relevant prior art was found.
The terminal disclaimer, filed on 6th of January of 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,496,990 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658.  The examiner can normally be reached on M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685